In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00166-CV
     ___________________________

 DIANE BOZANICH RATLEY, Appellant

                     V.

  WILLIAM DAVID RATLEY, Appellee



  On Appeal from the 362nd District Court
          Denton County, Texas
       Trial Court No. 19-9876-362


    Before Kerr, Birdwell, and Bassel, JJ.
   Memorandum Opinion by Justice Kerr
                           MEMORANDUM OPINION

       In this divorce case, Diane Bozanich Ratley attempts to appeal from the trial

court’s “Order on Motion for Judgment Nunc Pro Tunc” correcting the trial court’s

“Order for Appointment of Realtor,” which appointed a realtor to list and sell the

Ratleys’ marital residence. Because neither order appeared to be a final judgment or an

appealable interlocutory order, we notified appellant of our concern that we lack

jurisdiction over this appeal. We informed her that unless she or any party desiring to

continue the appeal filed a response within ten days showing grounds for continuing

the appeal, we would dismiss it for want of jurisdiction. See Tex. R. App. P. 42.3(a),

44.3. Ten days have passed, and we have received no response.

       We have jurisdiction to consider appeals only from final judgments and from

certain interlocutory orders made immediately appealable by statute. See Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); see also Tex. Civ. Prac. & Rem. Code

Ann. § 51.014(a). Unless a statutory exception applies, an order that does not dispose

of all pending parties and claims remains interlocutory and unappealable until a final

judgment is signed. See Lehmann, 39 S.W.3d at 195; In re Roxsane R., 249 S.W.3d 764,

774–75 (Tex. App.—Fort Worth 2008, orig. proceeding).

       Here, neither order is a final judgment or an appealable interlocutory order, and

we thus dismiss this appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a),

43.2(f).



                                           2
                                    /s/ Elizabeth Kerr
                                    Elizabeth Kerr
                                    Justice

Delivered: September 23, 2021




                                3